Name: Regulation (EEC) No 2823/71 of the Council of 20 December 1971 on the temporary partial suspension of the Common Customs Tariff duties on wine originating in and coming from Morocco, Tunisia or Turkey
 Type: Regulation
 Subject Matter: trade;  Africa;  Europe;  tariff policy;  international trade;  beverages and sugar
 Date Published: nan

 Avis juridique important|31971R2823Regulation (EEC) No 2823/71 of the Council of 20 December 1971 on the temporary partial suspension of the Common Customs Tariff duties on wine originating in and coming from Morocco, Tunisia or Turkey Official Journal L 285 , 29/12/1971 P. 0051 - 0051 Danish special edition: Series II Volume II P. 0032 English special edition: Series II Volume II P. 0031 REGULATION (EEC) No 2823/71 OF THE COUNCIL of 20 December 1971 on the temporary partial suspension of the Common Customs Tariff duties on wine originating in and coming from Morocco, Tunisia or Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas, following the entry into force of Council Regulation (EEC) No 816/70 1 of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 2504/71 2, it is desirable, pending definitive arrangements, to establish interim arrangements with respect to Morocco, Tunisia and Turkey in order to avoid an interruption in exports of wine from those countries; Whereas those interim arrangements, which must be uniform for the whole Community, must not compromise the protection of the Community market afforded by the Regulations mentioned above ; whereas a partial suspension of the Common Customs Tariff duties, subject to observance of the reference price, would serve the purpose; Whereas those interim arrangements must apply for a limited period to enable Turkey to implement Article 11 of Annex 5 to the Interim Agreement between the European Economic Community and Turkey and the other countries to adopt definitive arrangements, HAS ADOPTED THIS REGULATION: Article 1 1. The customs duties on imports into the Community of wine of fresh grapes falling within subheading No ex 22.05 of the Common Customs Tariff, originating in and coming from Morocco, Tunisia or Turkey, shall amount to 60 % of the Common Customs Tariff duties applicable on the date of importation. 2. The provisions of paragraph 1 shall apply only if the conditions set out in the second subparagraph of Article 9 (3) of Regulation (EEC) No 816/70 are fulfilled. However, in the application of the subparagraph mentioned above, the customs duties applied under paragraph 1 shall be substituted for those shown in the Common Customs Tariff. Article 2 This Regulation shall enter into force on 1 January 1972. It shall apply until 31 August 1972 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1971. For the Council The President M. PEDINI 1OJ No L 99, 5.5.1970, p. 1. 2OJ No L 261, 26.11.1971, p. 1.